Title: John Adams to Mr. Grand, 20 May 1786
From: Adams, John
To: Grand


          
            
              Sir
            
            

              Grosvenor Square

               May 20: 1786
            
          

          On October 8th: 1785 I accepted a Bill.
            N 2 for 100£. at usance—drawn by Mr Barclay in favour of
              Nicho. Darcell or order.
          Oct. 17. Accepted a Bill of Mr Barclay
            for 100£. St. to the order of Mr
            Grand.
          Novr 12. accepted three Bills of Mr Barclay N. 5 & 6 & 7. at usance—first of the
            Sett. to the Order of Mr Grand each for 100£ St.
          Decr 13. Accepted a Bill N 11 of Mr Barclay for 100£St. dated Paris
            December 7. 1785. at usance. 1st. of the Sett in favour of
            the Order of Mr Grand.
          March 11. 1786 accepted a Bill of Mr
            Barclay in favour of the Order of Mr Grand for one hundred
            Pounds St. at 30 Days Sight. 1st. of the Sett. marked Letter A. not numbered, dated Bayonne, indorsed to Lane
            Son & Fraiser.
          Perhaps one of the foregoing is the Bill you alluded to. I have not
            by my Books accepted any other Bills of Mr Barclay, for
            100£.
          if either of them has not been paid, upon its being presented, it
            will be paid.—I have not recd. from Mr Barclay, advice of any other Bills or Bill drawn by him, but those that I have
            accepted.
          I am Sir, with much Esteem / your most humble servant
          
            
              John Adams
            
          
        